DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 3, line 2, “plurality of” should be deleted.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibata (9,048,572).
Regarding claim 1, Shibata discloses a connector fitting body, comprising: 
a first housing (40, figure 8) holding first terminals (46); 
a second housing (60, figure 8) holding second terminals (65) to be brought into contact and conduction with the first terminals, the second housing being fit to the first housing (figure 7); 
a nut (90, figure 8) arranged in a nut arrangement hole (63) provided in the second housing; and 

the head includes a first step (a portion between 18 and 21, figure 3) for pressing the first housing toward the second housing (figure 8), 
the nut includes a second step (a portion that connected to 63, figure 8) for pressing the second housing toward the first housing, and 
an end surface of the head is in contact with an end surface of the nut (figure 7).
5.	Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace (3,636,502).
Regarding claim 1, Wallace discloses a connector fitting body, comprising:
a first housing (21, figure 2) holding first terminals (25); 
a second housing (11 and 12, figure 2) holding second terminals (17) to be brought into contact and conduction with the first terminals, the second housing being fit to the first housing; 
a nut (13, figure 2) arranged in a nut arrangement hole provided in the second housing; and 
a bolt (43, figure 2) including a head (23) arranged in a bolt arrangement hole provided in the first housing and a shaft coaxially connected to the head and engaged threadedly with the nut, wherein: 

the nut includes a second step (28, figure 4) for pressing the second housing toward the first housing, and 
an end surface of the head is in contact with an end surface of the nut (figure 2).
Regarding claim 2, figure 2 shows the head portion includes a small-diameter portion formed on an end part on the side of the second housing and a large-diameter portion serving as the first step, larger in diameter than the small-diameter portion and formed adjacent to the small- diameter portion on the side of the first housing, 
the bolt arrangement hole is formed with a first projection located on an outer peripheral side of the small-diameter portion, projecting toward an inner peripheral side of the bolt arrangement hole and to be pressed toward the second housing by the large-diameter portion,
the nut includes a general portion serving as the second step and a reduced portion smaller in width than the general portion and formed adjacent to the general portion on the side of the first housing, and
the nut arrangement hole is formed with a second projection located on an outer peripheral side of the reduced portion, projecting toward an inner peripheral side of the nut arrangement hole and to be pressed toward the first housing by the general portion.
Regarding claim 4, Wallace discloses a connector fitting body, comprising:
a first housing (21, figure 2) holding first terminals (25);

a nut (13, figure 2) arranged in a nut arrangement hole provided in the second housing;
a bolt (43, figure 2) including a head and a shaft coaxially connected to the head, inserted into a bolt insertion hole provided in the first housing and engaged threadedly with the nut; and
a collar (23, figure 2) made of metal, facing the nut and arranged between an outer periphery of the shaft and an inner periphery of the bolt insertion hole, 
wherein the collar includes a first step for pressing the first housing toward the second housing, the nut includes a second step (28, figure 4) for pressing the second housing toward the first housing, and an end surface of the collar is in contact with an end surface of the nut (figure 2).
Regarding claim 5, figure 2 shows the collar includes a small-diameter portion formed on an end part on the side of the second housing and a large-diameter portion serving as the first step, larger in diameter than the small-diameter portion and formed adjacent to the small-diameter portion on the side of the first housing, the bolt insertion hole is formed with a first projection located on an outer peripheral side of the small-diameter portion, projecting toward an inner peripheral side of the bolt insertion hole and to be pressed toward the second housing by the large-diameter portion, the nut includes . 
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al. (a Foreign Application Priority Data 10-2017-0139039 of a Patent Number 10,594,072).
Regarding claim 1, Lim et al. disclose a connector fitting body, comprising: 
a first housing (11, figure 3 of the PN 10/594,072) holding first terminals (119); 
a second housing (12, figure 3) holding second terminals (129) to be brought into contact and conduction with the first terminals, the second housing being fit to the first housing; 
a nut (120, figure 3) arranged in a nut arrangement hole (a hole of 122, figure 3) provided in the second housing; and 
a bolt (110, figure 3) including a head arranged in a bolt arrangement hole provided in the first housing and a shaft coaxially connected to the head and engaged threadedly with the nut (figure 3), wherein: 
the head includes a first step (181, figure 4) for pressing the first housing toward the second housing, 

an end surface of the head is in contact with an end surface of the nut (a FIGURE A below).

    PNG
    media_image1.png
    458
    771
    media_image1.png
    Greyscale


Regarding claim 2, the head portion includes a small-diameter portion (the figure A above) formed on an end part on the side of the second housing and a large-diameter portion (the FIGURE A above) serving as the first step, larger in diameter than the small-diameter portion and formed adjacent to the small- diameter portion on the side of the first housing, 
the bolt arrangement hole is formed with a first projection (the FIGURE A above) located on an outer peripheral side of the small-diameter portion, projecting toward an 
the nut includes a general portion serving as the second step and a reduced portion smaller in width than the general portion and formed adjacent to the general portion on the side of the first housing, and
the nut arrangement hole is formed with a second projection (a portion that connect to 120, figure 3) located on an outer peripheral side of the reduced portion, projecting toward an inner peripheral side of the nut arrangement hole and to be pressed toward the first housing by the general portion.
	Regarding claim 7, the first terminals are conductor pins to be conductive with conductor portions provided on a control board (B1, figure 3), and a waterproof sealing member (R1) for sealing a clearance between and a through hole formed in a cover (M1, figure 3) for covering the control board is mounted on an outer periphery of an end part of the head on a side opposite to the shaft.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (10,594,072) in view of Shibata (9,048,572) .

Lim et al. disclose the claimed invention as described above except for an oil-proof sealing member for sealing a clearance between the head and the bolt arrangement hole is mounted on an outer periphery of the head.
Shibata, figure 7 shows a sealing member (30) for sealing a clearance between the head and the bolt arrangement hole (43) is mounted on an outer periphery of the head.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Lim et al. to have the sealing member for sealing a clearance between the head and the bolt arrangement hole is mounted on an outer periphery of the head, as taught by Shibata in order to have more security between the bolt and the connector.

Allowable Subject Matter
9.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        thanh-tam.le@uspto.gov
10/22/21.